Citation Nr: 1710859	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for uterine fibroids


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In December 2012, the Board issued a decision which, in pertinent part, denied service connection for uterine fibroids.  In that decision, the Board also addressed whether the Veteran had expressed timely disagreement with a January 2007 rating decision that severed service connection for heavy menses with cramping and clotting.  The Veteran timely appealed this decision to the United States Court of Veterans Appeals (Court).  In April 2014, the Court granted a Joint Motion for Remand, which vacated the Board's December 2012 decision, and remanded this matter for additional consideration, also finding that the issue of service connection for fibroids was intertwined.  In a September 2015 final decision, the Board found that the Veteran had not expressed timely disagreement with the severance of service connection for heavy menses, and that the Board did not have jurisdiction to address that issue.  

In October 2014, September 2015, and September 2016, the Board remanded the claim for service connection for fibroids for additional evidentiary development.  

As discussed below, such development has been completed and associated with the claims file and this matter is returned to the Board for further review.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDING OF FACT

The weight of competent evidence shows that the Veteran's uterine fibroids first manifested after discharge from service,  resolved by a post service hysterectomy, and are not caused by any aspect of active service, to include her documented in-service dysmenorrhoeica and menorrhagia.

CONCLUSION OF LAW

The criteria for service connection for uterine fibroids have not been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2016).

In letters issued in April 2006 and in October 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3 159(b)(1), Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file the Veteran has not contended otherwise.  The Veteran submitted several medical articles which have been associated with the claims file and considered. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Veteran shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability, and indicates that the disability or symptoms may be associated with the Veteran's military service, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d), 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an October 2012 statement, the Veteran challenged the adequacy of a September 2012 Veterans Health Administration (VHA) medical opinion concerning the contended etiological relationship between uterine fibroids and menstrual symptoms in active service.  In advancing an argument concerning the adequacy of the September 2012 VHA opinion, it is not clear whether the Veteran raised a general challenge to the professional competence of the VA examiner who provided this opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor her service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the September 2012 VHA opinion but rather disagreed with the conclusions and rationale.  The Board finds that the examiner is competent and will assign appropriate probative weight to the opinion.

VA also has obtained multiple VHA medical opinions concerning the contended etiological relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R § 3.159(c)(4).  Given that the pertinent medical history was noted by VA examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the opinions of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  .

As noted above, the case was remanded by the Board on several occasions for further development.  Most recently, the Veteran submitted additional evidence in support of her claim in July 2016, and did not waive AOJ consideration.  The claim was remanded to the AOJ in order to be adjudicated in consideration of all of the evidence.  As the additional development has been completed and adequate examinations or opinions obtained, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

With the exception of the adequacy of the September 2012 medical opinion noted above, neither the Veteran nor his representative identified any other  shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II.  Legal Criteria

The Veteran contends that she incurred uterine fibroids during active service.  She contends that her in-service gynecological symptoms of heavy menses with cramping and clotting demonstrate the presence of uterine fibroids during service, and alternatively, that uterine fibroids are an endocrinopathy and should, therefore, be subject to presumptive service connection under 38 C.F.R. § 3.309.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d)(2016).

Certain chronic diseases, including endocrinopathies, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).

The Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as experiencing a physical symptom like pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg). Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

In general, information contained within medical articles and treatises is too abstract to prove the nexus element of a service-connection claim, treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Furthermore, a medical article or treatise, standing alone, may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. at 317.

III. Medical Background

The Veteran's available service treatment records show that, at her enlistment physical examination in January 1998, clinical evaluation was normal.  Pelvic examination was deferred.  The Veteran denied all relevant pre-service medical history.  She also reported that her most recent pap smear in 1997 had been normal and denied any history of anemia.  Pelvic examination in February 1998 was normal. A pap smear taken in February 1998 showed predominance of coccobacilli "consistent with a shift in vaginal flora."

During outpatient treatment in November 1998, the Veteran complained that her menstruation had been "going steadily for more than 30 days."  She had begun her most recent menstrual cycle "near the end of October" and continued to bleed throughout November until the day of this outpatient treatment visit "when she should be starting her menstrual cycle again."  She experienced heavy bleeding (4 pads/day) on "some days" over the previous 3 weeks and also light bleeding.  She denied any feelings of weakness, tiredness, or fainting.  Her normal menstrual cycle lasted approximately seven days.  Objective examination was deferred.  The assessment was irregular menstrual bleeding.  The Veteran was advised to stop all medications.

In May 1999, the Veteran complained of weakness and severe menstrual cramps.  She denied back pain and reported that all of her pain was in her lower abdomen.  Her menstrual cycle had started the day before this outpatient treatment visit "but [her] cramps are getting worse."  Physical examination was deferred.  The assessment was dysmenorrhea.

In June 1999, the Veteran complained of menstrual cramping on the first day of her menses and was concerned that her period was coming earlier than it should.  The assessment was menstrual cramping and an abnormal bleeding pattern.
A pap smear taken in May 2000 was within normal limits.

In March 2001, the Veteran complained of painful intercourse and slight bright red blood.  She denied any history of dysuria, sexually transmitted diseases, vaginal discharge, and reported that she was in a monogamous relationship.  Objective examination showed no vaginal discharge, no swelling in the external genitalia, and a one centimeter tear at the right vaginal wall.  The assessment was dysuria secondary to vaginal wall fissure.   

In February 2002, the Veteran was prescribed Depo Provera for birth control.

In December 2002, the Veteran reported that she was unable to use oral contraceptives since starting the use of a blood thinning medication and continued to experience some vaginal irritation during intercourse.  Physical examination was deferred.  The assessment was vaginal irritation secondary to condom use.  A pap smear taken in December 2002 was negative for intraepithelial lesion or malignancy.

In May 2003, the Veteran complained of vaginal bleeding since that morning which had required the use of eight pads, sharp lower abdominal pain, and passing blood clots.  No history of pain or clots with her regular menses was reported.  She rated her pain as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  She reported that her menses had begun the day before, "at [the] usual time."  Objective examination showed a soft abdomen with normal bowel sounds and no hepatosplenomegaly and mild suprapubic tenderness to palpation with guarding and rebound.  The assessment included menorrhagia.  An endometrial biopsy later in May 2003 showed that the Veteran's uterus was sounded to seven centimeters with no difficulties encountered and no mention of fibroids. 

On periodic physical examination in December 2003, clinical evaluation was normal.  Pelvic examination was not conducted.  The Veteran's Pap smear was normal.  The Veteran denied all relevant medical history. On outpatient treatment in September 2004, just prior to her separation physical examination, the Veteran complained of vaginal pain and menstrual flow associated with nausea and vomiting.  Objective examination showed diffuse tenderness in the lower abdomen without rebound or organomegaly.  The assessment included dysmenorrhea.

At the Veteran's separation physical examination in September 2004, clinical evaluation was normal. No relevant history was noted.  The Veteran reported being on birth control pills.

After discharge from service, in a VA examination in January 2005, an ultrasound was performed and uterine fibroids were not detected.  In a February 2005 VA examination, the Veteran's complaints included "some few blood clots and lot[s] of pain with her menstruation."  Her menstrual flow was 5-7 days but was not accompanied by any intermenstrual spotting.  She was on Ortho-Cept "as birth control and they help with the clots."  A history of severe dysmenorrhea with some blood clots with menses "most of her life" was noted.  Physical examination showed external genitalia was within normal limits, good support in the vaginal vault, a closed cervix, an enlarged 8 week-plus sized uterus "somewhat to the left suggestive of fibroid versus adenomyosis," and no separate adnexal masses.  The examiner reviewed the January 2005 pelvic ultrasound and noted that it did not confirm the presence of fibroids.  The impressions were primary dysmenorrhea and menorrhagia.

In June 2005, a VA pelvic ultrasound showed mild enlargement of the uterus with probable multiple uterine fibroids.  The Veteran underwent a total abdominal hysterectomy in December 2006.  Post-operative diagnoses were menorrhagia, dysmenorrhea, and uterine fibroids.  

III.  Merits of the Case

A.  Direct Service Connection

In her July 2005 Statement in Support of a Claim, the Veteran contended that her uterine fibroids were present during her time in the service and had "probably been going on for years."

The Board has also considered the Veteran's statements that uterine fibroids were present in service.  See October 2007, October 2012, and July 2016 statements.  Although the Veteran is competent to testify to symptoms such as pain, weakness, or lack of endurance, the diagnosis of uterine fibroids cannot be established by lay self-observation because such specific diagnosis is established by clinical findings and imaging studies evaluated by a person with the specialized knowledge, training, or experience to assess their significance. See Jandreau, 492 F.3d at 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Therefore, the Veteran's self-diagnosis of uterine fibroids has limited probative value.

In June 2012, the Veteran submitted one complete medical articles and abstracts to two studies.  In the article dated in July 2011, the authors discussed dysfunctional uterine bleeding and its association with certain hormones.  There was no mention of fibroids.  The two abstracts dated in 1983 and 1988 postulate that a non-pregnant mammalian uterus can secrete a variety of substances influencing non-conceptual or pathophysiologic symptoms.  

In September 2012, a VHA physician and section chief of gynecologic service    noted that based on her review of the Veteran's claims file, it was not at least as likely as not that the Veteran's in-service gynecological problems demonstrated the presence of undiagnosed uterine fibroids.  The examiner explained that the Veteran's reported painful menstrual cycles during service could have been caused by a number of factors, including oral contraceptives that the Veteran took during service and blood thinners that she was prescribed during service to treat her deep vein thrombosis.

This examiner also evaluated several tests performed on the Veteran's pelvis and uterus including a May 2003 pelvic biopsy which showed that the uterus was seven centimeters, and the first post-service ultrasound in January 2005 (several months following her October 2004 separation) which was also negative for fibroids.  The examiner noted that small uterine fibroids first were confirmed on a June 2005 ultrasound.  Additionally, the Veteran's uterus was six week size at her hysterectomy which was consistent with the seven centimeter size noted at her endometrial biopsy in May 2003.  Although the hysterectomy surgeon noted the presence of several small fibroids, the VHA examiner stated that 'these likely developed ulterior and had no impact on the bleeding experienced by the Veteran since at least 1998."

While the Veteran's available service treatment records show complaints of and treatment for a variety of in service gynecological problems they do not demonstrate the presence of uterine fibroids during active service.  Nor do these records support finding an etiological link between the Veteran's post-service uterine fibroids and her in-service gynecological problems.  

A medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). Because the 2012 VA examiner fully examined the Veteran's medical history, and provided adequate rationale in her conclusions, the Board gives this opinion significant probative weight.

There is no competent opinion of record which contradicts the negative nexus opinion provided by the VHA clinician in September 2012.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that her uterine fibroids, which manifested first after service separation, are related to active service or any incident in service.  The Board finds that direct service connection for uterine fibroids is not warranted. 

B.  Presumptive Service Connection

The Veteran also contends that, because uterine fibroids were noted within the first post service year (i.e., by October 2005), she is entitled to service connection for uterine fibroids on a presumptive basis. See generally 38 C.F.R. §§ 3.307, 3.309.  Although the Board acknowledges that uterine fibroids were seen on pelvic ultrasound in June 2005, and within the first post-service year, uterine fibroids are not among the diseases for which service connection is available on a presumptive basis.  Id. 

The Veteran asserts that the uterus is an endocrine organ. In June 2012 and July 2016, the Veteran submitted information obtained from the Internet regarding uterine bleeding in support of her claim.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert, thus, the medical articles alone are insufficient.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown 8 Vet. App. 459, 463 (1996)) see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In April 2016 the Board requested a medical opinion regarding the questions raised by the June 2012 articles, and in June 2016, a medical opinion performed by a doctor specializing in gynecology stated that, "uterine fibroids are not a part of the endocrine system, and having fibroids is not an endocrinopathy.  The uterus is a reproductive organ composed of a thick muscular portion, called the myometrium, and a thin glandular inner lining, called the endometrium.  Fibroids are benign growths that develop within the myometrium muscle tissue of the uterus...During pregnancy, the inner endometrial glandular lining, becomes interconnected with the placenta and is capable of hormone secretion.  This function however does not occur within fibroids.  Fibroids do not secret hormones, and are not an endocrinopathy."  The examiner concluded that, "the patient's claim that fibroids are an endocrinopathy are invalid, and the submitted articles fail to support her claim."

Although lay persons are competent to provide opinions on some medical issues, the biological characteristics of uterine fibroids fall outside the realm of common knowledge of a lay person. See Jandreau at 1377. The Veteran's own assertions have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for presumptive service connection for uterine fibroids.  

The Board concludes that service connection for uterine fibroids is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for uterine fibroids is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


